                 Case 17-21305             Doc 38   Filed 11/29/18 Entered 11/29/18 16:01:29       Desc Main
                                                     Document     Page 1 of 15




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS


              In Re:                                          §
                                                              §
              FIGURSKI JR., GARY JAMES                        §     Case No. 17-21305 JSB
              FIGURSKI, DENISE ANN                            §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      GINA B. KROL, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 338,013.50                          Assets Exempt: 14,850.41
              (Without deducting any secured claims)

              Total Distributions to Claimants: 34,712.17           Claims Discharged
                                                                    Without Payment: 97,203.65

              Total Expenses of Administration: 8,755.34


                      3) Total gross receipts of $ 43,467.51 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 43,467.51 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-21305             Doc 38    Filed 11/29/18 Entered 11/29/18 16:01:29            Desc Main
                                                  Document     Page 2 of 15




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 385,710.70        $ 20,080.25                  $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            8,755.34               8,755.34                 8,755.34

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              70,311.80          61,604.02              61,604.02                34,712.17

TOTAL DISBURSEMENTS                               $ 456,022.50        $ 90,439.61            $ 70,359.36           $ 43,467.51


                  4) This case was originally filed under chapter 7 on 07/18/2017 . The case was pending
          for 16 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 11/07/2018                        By:/s/GINA B. KROL
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                 Case 17-21305             Doc 38      Filed 11/29/18 Entered 11/29/18 16:01:29                   Desc Main
                                                        Document     Page 3 of 15




                                                                EXHIBITS TO
                                                              FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                   UNIFORM                                       $ AMOUNT
                                                                           TRAN. CODE1                                    RECEIVED

    Education IRA: CollegeBound 529                                            1129-000                                        11,909.94

    INHERITANCE                                                                1229-000                                        11,046.46

    Life Insurance                                                             1229-000                                        20,511.11

TOTAL GROSS RECEIPTS                                                                                                          $ 43,467.51
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                      DESCRIPTION                         UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ 0.00
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS

                                                    UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                 CLAIMANT                   TRAN.     SCHEDULED                                                  CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                     CODE     (from Form 6D)

                Chase Mortgage
                P.O. Box 24696 Columbus,
                OH 43224                                            349,849.00                 NA                    NA              0.00




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-21305             Doc 38        Filed 11/29/18 Entered 11/29/18 16:01:29         Desc Main
                                                        Document     Page 4 of 15




                                                  UNIFORM         CLAIMS
                                                                                   CLAIMS           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.       SCHEDULED                                            CLAIMS PAID
                                                                                  ASSERTED         ALLOWED
                                                   CODE       (from Form 6D)

              First Data
              265 Broad Hollow R Melville,
              NY 11747                                                  415.00               NA              NA               0.00


              Huntington National Bank
              PO Box 182519 Columbus,
              OH 43218                                               21,033.20               NA              NA               0.00


              Ocean 22 Development,LLC
              1000 2nd Avenue South Ste
              310 North Myrtle Beach, SC
              29582                                                  14,413.50               NA              NA               0.00


              THE HUNTINGTON
000001        NATIONAL BANK                       4120-000                 NA         20,080.25              0.00             0.00

TOTAL SECURED CLAIMS                                              $ 385,710.70       $ 20,080.25          $ 0.00            $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                               CLAIMS             CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                             SCHEDULED           ASSERTED          ALLOWED
                                            CODE

TRUSTEE COMPENSATION:GINA
B. KROL                                     2100-000                     NA           5,096.75         5,096.75           5,096.75


TRUSTEE EXPENSES:GINA B.
KROL                                        2200-000                     NA              34.92           34.92              34.92


ASSOCIATED BANK                             2600-000                     NA              76.55           76.55              76.55




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
               Case 17-21305             Doc 38         Filed 11/29/18 Entered 11/29/18 16:01:29       Desc Main
                                                         Document     Page 5 of 15




                                           UNIFORM
                                                              CLAIMS           CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                CLAIMS PAID
                                                            SCHEDULED         ASSERTED           ALLOWED
                                            CODE

ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                    NA           2,297.66        2,297.66          2,297.66


ATTORNEY FOR TRUSTEE
EXPENSES (TRUSTEE
FIRM):COHEN & KROL                          3120-000                    NA             100.62          100.62           100.62


ACCOUNTANT FOR TRUSTEE
FEES (TRUSTEE FIRM):GINA B.
KROL                                        3310-000                    NA           1,148.84        1,148.84          1,148.84

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA          $ 8,755.34       $ 8,755.34       $ 8,755.34
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS           CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                CLAIMS PAID
                                                            SCHEDULED         ASSERTED           ALLOWED
                                            CODE

NA: NA                                            NA                    NA                NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA               $ NA             $ NA             $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS           CLAIMS
                                                  UNIFORM
                                                              SCHEDULED         ASSERTED          CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                               (from Form     (from Proofs of    ALLOWED
                                                   CODE
                                                                   6E)            Claim)

NA            NA                                       NA                NA                 NA             NA              NA




       UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-21305             Doc 38      Filed 11/29/18 Entered 11/29/18 16:01:29       Desc Main
                                                    Document     Page 6 of 15




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6E)             Claim)

TOTAL PRIORITY UNSECURED                                           $ NA                $ NA         $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Apria Healthcare
            P.O. Box 3475 Toledo, OH
            43607                                                  96.68                 NA             NA            0.00


            BlueCross Blueshield of
            Illinois
            Dept 0038 Palatine, IL 60055                        1,035.00                 NA             NA            0.00


            Capital One
            15000 Capital One Dr
            Richmond, VA 23238                                 17,994.00                 NA             NA            0.00


            Chase Card
            P.O. Box 15298 Wilmington,
            DE 19850                                            3,178.00                 NA             NA            0.00


            Citi
            P.O. Box 6190 Sioux Falls,
            SD 57117                                           10,754.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 17-21305             Doc 38      Filed 11/29/18 Entered 11/29/18 16:01:29       Desc Main
                                                    Document     Page 7 of 15




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Citi Cards
            P.O. Box 6497 Sioux Falls,
            SD 57117                                            9,980.00                 NA             NA            0.00


            Comenity Bank/Carson's
            3100 Easton Square Pl
            Columbus, OH 43219                                    523.00                 NA             NA            0.00


            Coventry Healthcare
            PO BOX 2778 Bismark, ND
            58502                                                 246.43                 NA             NA            0.00


            Discover
            P.O. Box 15316 Wilmington,
            DE 19850                                            9,838.00                 NA             NA            0.00


            Kohl's/Capital One
            N56 W 17000 Ridgewood Dr.
            Menomonee Falls, WI 53051                             315.00                 NA             NA            0.00


            Mayo Clinic
            4500 San Pablo Rd.
            Jacksonville, FL 32224                                291.42                 NA             NA            0.00


            NCC Nationwide
            815 Commerce Drive Oak
            Brook, IL 60523                                       319.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 17-21305             Doc 38       Filed 11/29/18 Entered 11/29/18 16:01:29        Desc Main
                                                     Document     Page 8 of 15




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Northern Leasing Systems,
            Inc.
            525 Washinton Blvd. 15th
            Floor Jersey City, NJ 07310                          4,380.56                 NA              NA            0.00


            Northwestern Medicine
            P.O. Box 4090 Carol Stream,
            IL 60197                                               346.43                 NA              NA            0.00


            State Collection Service
            2509 S. Stoughton Road
            Madison, WI 53716                                    2,454.52                 NA              NA            0.00


            Synchrony Bank/Old Navy
            P.O. Box 965005 Orlando, FL
            32896                                                8,559.76                 NA              NA            0.00


            CAPITAL ONE BANK
000004      (USA), N.A.                         7100-900             NA            19,436.17       19,436.17       10,951.75


000005      CAPITAL ONE, N.A.                   7100-900             NA                633.97        633.97           357.22


000003      DISCOVER BANK                       7100-900             NA            10,307.32       10,307.32        5,807.89


            FIRST DATA GLOBAL
000002      LEASING                             7100-900             NA                540.59        540.59           304.61


            PORTFOLIO RECOVERY
000008      ASSOCIATES, LLC                     7100-900             NA              9,023.14       9,023.14        5,084.29




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 17-21305             Doc 38       Filed 11/29/18 Entered 11/29/18 16:01:29          Desc Main
                                                     Document     Page 9 of 15




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            PYOD, LLC ITS
            SUCCESSORS AND
000006      ASSIGN                              7100-900               NA           11,121.56       11,121.56         6,266.69


            PYOD, LLC ITS
            SUCCESSORS AND
000007      ASSIGN                              7100-900               NA           10,140.36       10,140.36         5,713.81


            QUANTUM3 GROUP LLC
000009      AS AGENT FOR                        7100-900               NA               400.91         400.91           225.91

TOTAL GENERAL UNSECURED                                        $ 70,311.80        $ 61,604.02      $ 61,604.02      $ 34,712.17
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                            Case 17-21305        Doc 38   Filed 11/29/18
                                                                                      FORMEntered
                                                                                           1      11/29/18 16:01:29                                  Desc Main
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD15
                                                                           Document      Page 10 of AND REPORT                                                                                      Page:       1
                                                                                           ASSET CASES                                                                                                Exhibit 8
Case No:             17-21305      JSB    Judge: JANET S. BAER                                                               Trustee Name:                      GINA B. KROL
Case Name:           FIGURSKI JR., GARY JAMES                                                                               Date Filed (f) or Converted (c):    07/18/17 (f)
                     FIGURSKI, DENISE ANN                                                                                   341(a) Meeting Date:                08/15/17
For Period Ending: 11/07/18                                                                                                 Claims Bar Date:                    12/28/17



                                      1                                     2                          3                         4                         5                                    6
                                                                                              Estimated Net Value
                                                                       Petition/         (Value Determined by Trustee,    Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                       Unscheduled           Less Liens, Exemptions,          Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)              Values                 and Other Costs)          OA=554(a) Abandon             the Estate

 1. Single-family home,                                                    300,000.00                            0.00                                                0.00                     FA
 32w226 Glos StWayne IL 60184-
 2. Timeshare,                                                              14,413.50                            0.00                                                0.00                     FA
 Myrtle Beach, SC. 2200 North Ocean Blv
 3. 2004 Ford F-150 (Fair Condition) mileage: 142,000                        4,000.00                            0.00                                                0.00                     FA
 4. 1997 Jeep Cherokee (Low Fair Condition) mileage: 1                          500.00                           0.00                                                0.00                     FA
 5. 2013 Lowe SD-190 (Open bow deck boat with trailer)                      14,500.00                            0.00                                                0.00                     FA
 6. Misc. Household Furnishings                                              6,000.00                            0.00                                                0.00                     FA
 7. Misc. Electronics                                                        2,000.00                            0.00                                                0.00                     FA
 8. Misc. Collectible Art                                                       500.00                           0.00                                                0.00                     FA
 9. Misc. Sports Equipment                                                      100.00                           0.00                                                0.00                     FA
 10. Misc. Necessary Wearing Apparel                                         1,500.00                            0.00                                                0.00                     FA
 11. Misc. Jewelry                                                           3,200.00                            0.00                                                0.00                     FA
 12. The Private Bank checking                                               1,200.00                            0.00                                                0.00                     FA
 13. The Private Bank savings                                                   500.00                           0.00                                                0.00                     FA
 14. Stock: IBM (16 shares)                                                  2,462.40                            0.00                                                0.00                     FA
 15. Financial Account: IRA                                                  1,350.41                            0.00                                                0.00                     FA
 16. Education IRA: CollegeBound 529                                        10,852.16                       10,214.56                                           11,909.94                     FA
 17. Insurance: Glaic (Term Life Insurance), Beneficiar                           0.00                           0.00                                                0.00                     FA
 18. INHERITANCE (u)                                                        Unknown                              0.00                                           11,046.46                     FA
 19. Life Insurance (u)                                                           0.00                      20,511.11                                           20,511.11                     FA

                                                                                                                                                                               Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                        $363,078.47                      $30,725.67                                          $43,467.51                            $0.00
                                                                                                                                                                               (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________



LFORM1                                                                                                                                                                                                       Ver: 20.02
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                               Case 17-21305                Doc 38    Filed 11/29/18
                                                                                                  FORMEntered
                                                                                                       1      11/29/18 16:01:29                                      Desc Main
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD15
                                                                                       Document      Page 11 of AND REPORT                                                                    Page:      2
                                                                                                            ASSET CASES                                                                         Exhibit 8
Case No:             17-21305       JSB    Judge: JANET S. BAER                                                                             Trustee Name:                      GINA B. KROL
Case Name:           FIGURSKI JR., GARY JAMES                                                                                               Date Filed (f) or Converted (c):   07/18/17 (f)
                     FIGURSKI, DENISE ANN                                                                                                   341(a) Meeting Date:               08/15/17
                                                                                                                                            Claims Bar Date:                   12/28/17
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Trustee is waiting for checks to clear and will file the TDR
   October 19, 2018, 01:35 pm


   Trustee continues to investigate inheritance and seeks addtional information
   October 10, 2017, 03:54 pm


   Trustee received requested accounting. Debtor to receive inheritance.
   September 18, 2017, 11:43 am


   Docs Received
   Debtors sold auto repair business 2 years ago. Trustee requested accounting of sales proceeds. Wife received SSI
   settlement. Trustee requested accounting.


   Initial Projected Date of Final Report (TFR): 12/31/18           Current Projected Date of Final Report (TFR): 12/31/18


           /s/     GINA B. KROL
   __________________________________________ Date: 11/07/18
           GINA B. KROL




LFORM1                                                                                                                                                                                                Ver: 20.02
         UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 17-21305                 Doc 38   Filed 11/29/18 Entered 11/29/18 16:01:29                            Desc Main
                                                                                   Document FORMPage
                                                                                                  2  12 of 15                                                                                   Page:     1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit 9
  Case No:           17-21305 -JSB                                                                                            Trustee Name:                    GINA B. KROL
  Case Name:         FIGURSKI JR., GARY JAMES                                                                                 Bank Name:                       ASSOCIATED BANK
                     FIGURSKI, DENISE ANN                                                                                     Account Number / CD #:           *******8234 Checking Account
  Taxpayer ID No:    *******0060
  For Period Ending: 11/07/18                                                                                                 Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                                 3                                                4                                            5                     6                   7
    Transaction       Check or                                                                                                       Uniform                                                    Account / CD
       Date           Reference                Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)      Disbursements ($)         Balance ($)
                                                                                   BALANCE FORWARD                                                                                                            0.00
          06/12/18       19       MetLife                                          Life Insurance                                   1229-000               20,511.11                                    20,511.11
                                  PO Box 6100
                                  Scranton, PA 18505
          06/14/18       16       College Bound 529                                Liquidation of Account                           1129-000               11,909.94                                    32,421.05
                                  PO Box 55987
                                  Boston, MA 02205
          07/09/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                 2600-000                                          28.39             32,392.66
          08/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                 2600-000                                          48.16             32,344.50
          08/20/18       18       Estate of Gary Figurski                          INHERITANCE                                      1229-000               11,046.46                                    43,390.96
                                  10 N 815 Lakeside Ct.
                                  Elgin, IL 60124
          10/05/18     030001     Cohen & Krol                                     Final Distribution                               3110-000                                        2,297.66            41,093.30
                                  105 W. Madison St., Ste. 1100                    Attorneys' Fees
                                  Chicago, IL 60602
          10/05/18     030002     Cohen & Krol                                     Final Distribution                               3120-000                                         100.62             40,992.68
                                  105 W. Madison St., Ste. 1100                    Attorneys' Expenses
                                  Chicago, IL 60602
          10/05/18     030003     Gina B. Krol                                     Final Distribution                               2100-000                                        5,096.75            35,895.93
                                  105 W. Madison St., Ste. 1100                    Trustee Fees
                                  Chicago, IL 60602
          10/05/18     030004     Gina B. Krol                                     Final Distribution                               2200-000                                          34.92             35,861.01
                                  105 W. Madison St., Ste. 1100                    Trustee Expenses
                                  Chicago, IL 60602
          10/05/18     030005     Gina B. Krol                                     Final Distribution                               3310-000                                        1,148.84            34,712.17
                                  105 W. Madison St., Ste. 1100                    Attorneys' Fees
                                  Chicago, IL 60602
          10/05/18     030006     First Data Global Leasing                        Final Distribution                               7100-900                                         304.61             34,407.56
                                  by American InfoSource LP as agent
                                  4515 N Santa Fe Ave

                                                                                                                              Page Subtotals               43,467.51                 9,059.95
                                                                                                                                                                                                         Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                           Case 17-21305                Doc 38   Filed 11/29/18 Entered 11/29/18 16:01:29                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  13 of 15                                                                                     Page:     2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:           17-21305 -JSB                                                                                           Trustee Name:                    GINA B. KROL
  Case Name:         FIGURSKI JR., GARY JAMES                                                                                Bank Name:                       ASSOCIATED BANK
                     FIGURSKI, DENISE ANN                                                                                    Account Number / CD #:           *******8234 Checking Account
  Taxpayer ID No:    *******0060
  For Period Ending: 11/07/18                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                                3                                                4                                            5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  Oklahoma City, OK 73118
          10/05/18     030007     Discover Bank                                   Final Distribution                               7100-900                                          5,807.89            28,599.67
                                  Discover Products Inc
                                  PO Box 3025
                                  New Albany, OH 43054-3025
          10/05/18     030008     Capital One Bank (USA), N.A.                    Final Distribution                               7100-900                                       10,951.75              17,647.92
                                  PO Box 71083
                                  Charlotte, NC 28272-1083
          10/05/18     030009     Capital One, N.A.                               Final Distribution                               7100-900                                           357.22             17,290.70
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          10/05/18     030010     PYOD, LLC its successors and assigns as         Final Distribution                               7100-900                                          6,266.69            11,024.01
                                  assignee
                                  of Citibank, N.A.
                                  Resurgent Capital Services
                                  PO Box 19008
                                  Greenville, SC 29602
          10/05/18     030011     PYOD, LLC its successors and assigns as         Final Distribution                               7100-900                                          5,713.81             5,310.20
                                  assignee
                                  of Citibank, N.A.
                                  Resurgent Capital Services
                                  PO Box 19008
                                  Greenville, SC 29602
          10/05/18     030012     Portfolio Recovery Associates, LLC              Final Distribution                               7100-900                                          5,084.29              225.91
                                  Successor to SYNCHRONY BANK
                                  (OLD NAVY VISA CARD)
                                  POB 41067
                                  Norfolk VA 23541
          10/05/18     030013     Quantum3 Group LLC as agent for                 Final Distribution                               7100-900                                           225.91                   0.00

                                                                                                                             Page Subtotals                        0.00              34,407.56
                                                                                                                                                                                                          Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                           Case 17-21305                Doc 38   Filed 11/29/18 Entered 11/29/18 16:01:29                             Desc Main
                                                                                  Document FORMPage
                                                                                                 2  14 of 15                                                                                     Page:   3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:           17-21305 -JSB                                                                                            Trustee Name:                    GINA B. KROL
  Case Name:         FIGURSKI JR., GARY JAMES                                                                                 Bank Name:                       ASSOCIATED BANK
                     FIGURSKI, DENISE ANN                                                                                     Account Number / CD #:           *******8234 Checking Account
  Taxpayer ID No:    *******0060
  For Period Ending: 11/07/18                                                                                                 Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


          1               2                             3                                                 4                                               5                       6                  7
    Transaction       Check or                                                                                                       Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                  Comenity Bank                                   (9-1) Money Loaned
                                  PO Box 788
                                  Kirkland, WA 98083-0788

                                                                                                          COLUMN TOTALS                                    43,467.51               43,467.51                 0.00
                                                                                                              Less: Bank Transfers/CD's                         0.00                    0.00
                                                                                                          Subtotal                                         43,467.51               43,467.51
                                                                                                              Less: Payments to Debtors                                                 0.00
                                                                                                          Net
                                                                                                                                                           43,467.51               43,467.51




                                                                                                                              Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                         Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                           Case 17-21305                Doc 38   Filed 11/29/18 Entered 11/29/18 16:01:29                         Desc Main
                                                                                  Document FORMPage
                                                                                                 2  15 of 15                                                                                           Page:      4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                     Exhibit 9
  Case No:           17-21305 -JSB                                                                                        Trustee Name:                       GINA B. KROL
  Case Name:         FIGURSKI JR., GARY JAMES                                                                             Bank Name:                          Axos Bank
                     FIGURSKI, DENISE ANN                                                                                 Account Number / CD #:              *******0100 Checking Account
  Taxpayer ID No:    *******0060
  For Period Ending: 11/07/18                                                                                             Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                          Separate Bond (if applicable):


          1               2                             3                                             4                                                 5                          6                         7
    Transaction       Check or                                                                                                   Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                     Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                     0.00

                                                                                                      COLUMN TOTALS                                             0.00                       0.00                        0.00
                                                                                                          Less: Bank Transfers/CD's                             0.00                       0.00
                                                                                                      Subtotal                                                  0.00                       0.00
                                                                                                          Less: Payments to Debtors                                                        0.00
                                                                                                      Net
                                                                                                                                                                0.00                       0.00
                                                                                                                                                                              NET                             ACCOUNT
                                                                                                      TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                      Checking Account - ********8234                     43,467.51                   43,467.51                         0.00
                                                                                                      Checking Account - ********0100                            0.00                        0.00                       0.00
                                                                                                                                              ------------------------    ------------------------   ------------------------
                                                                                                                                                          43,467.51                   43,467.51                         0.00
                                                                                                                                              ==============             ==============              ==============
                                                                                                                                               (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                          Transfers)               To Debtors)                    On Hand




                                                                                                                          Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                 Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
